DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed October 10, 2022, amended claims 1 and 8 and entered and claims 7 and 9 are cancelled. Claims 1-6, 8 and 10-14 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 10, 2022, with respect to the drawings have been fully considered and are persuasive in view of the amendments.  The objection of the drawings has been withdrawn. 
Applicant's arguments, see Remarks, filed October 10, 2022, with respect to the rejection of claims 1-14 under 35 U.S.C 101 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the claims are non-abstract and patent eligible, Examiner respectfully disagrees. The claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites the steps of:  determining at least one time lapse between presenting the set of values and receiving the at least first response; and identifying the neurological or medical condition of the patient based on the at least one time lapse. This judicial exception is not integrated into practical application because the claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about a neurological condition. This judicial exception is also not integrated into practical application because the abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for presenting, receiving, determining and identifying merely invoke a computer as a tool. Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)” MPEP 2106.04(a)(2) III. A.
Applicant’s arguments, see Remarks, filed October 10, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 102 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Libon (“Philadelphia Brief Assessment of Cognition (PBAC): A Validated Screening Measure for Dementia”; previously cited).
Applicant's arguments, see Remarks, filed October 10, 2022, with respect to the prior art rejections under 35 U.S.C 103 have been fully considered but they are not persuasive. In response to applicant’s arguments that Libon does not teach the limitations of currently amended claim 1 specifically “wherein the set of instructions are associated with a Philadelphia Pointing Span Test (PPST)”, Examiner respectfully disagrees. Lisbon teaches on Page 3, Section: Executive Control/Working Memory that forward and backward digit spin was assessed where the forward digit spin goes from low to high value corresponding to a PPST consistent with applicants’ specification on page 7 lines 20-30.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added instructions taught by Libon to the set of instructions disclosed by Doniger because the addition would have resulted in the predictable result of assessing working memory and executive control (Libon: see page 3). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the neurological or medical condition" in line 15 of the claim and claim 12 recites the limitation "the neurological or medical condition" in the first and second line of the claim.  There is insufficient antecedent basis for these limitations in the claims. The lack of antecedent basis causes the meaning of the claims to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations in each claim are interpreted as not referring to any earlier recited element.
	The dependents are rejected because they inherit and do not remedy the deficiencies of the independents.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-14 are all within at least one of the four categories.
The independent claim 1 recites:
Determining at least one time lapse between presenting the set of values and receiving the at least first response;
Identifying the neurological or medical condition of the patient based on the at least one time lapse.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of determining and identifying can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Regarding the dependent claims 2-14, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-14 recite steps (e.g. determining, receiving, comparing and presenting) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-14 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for presenting, receiving, determining, identifying, comparing, transmitting and granting merely invoke a computer as a tool.
The data-gathering step (providing, receiving) and the data-output step (transmitting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for presenting, receiving, determining, identifying, comparing, transmitting and granting.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for presenting, receiving, determining, identifying, comparing, transmitting and granting. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.

The additional elements are identified as follows: a device, display unit, reception unit, time-lapse determination unit, a medical condition identification unit, graphical user interface, an audio speaker, a storage device, a cloud storage entity, a web browser.

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (page 9, lines 12-31 and page 10, lines 1-5) which discloses that the additional elements comprise generic computer components that are configured to perform the generic computer functions (e.g. presenting, receiving, determining, identifying, comparing, transmitting and granting) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited by applicant:
 Ruano, Luis, et al. "Development of a self-administered web-based test for longitudinal cognitive assessment." Scientific reports 6.1 (2016): 1-10.
the non-patent literature cited below:
Hirshfield, Leanne M., et al. "Brain measurement for usability testing and adaptive interfaces: an example of uncovering syntactic workload with functional near infrared spectroscopy." Proceedings of the SIGCHI Conference on Human Factors in Computing Systems. 2009.
Montenegro, Juan Manuel Fernandez, and Vasileios Argyriou. "Cognitive evaluation for the diagnosis of Alzheimer's disease based on turing test and virtual environments." Physiology & behavior 173 (2017): 42-51.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doniger (US 20050187436 A1; previously cited by applicant) in view of Libon (“The Philadelphia Brief Assessment of Cognition (PBAC): A Validated Screening Measure for Dementia”; previously cited).

With respect to claim 1, Doniger discloses
A computer-implemented method for automated detection of cognitive conditions (see paragraph 0010, a diagnostic tool for determining a cognitive state of a subject; and see paragraph 0028, method for evaluation of neurological function), the computer-implemented method comprising: 
providing a device for automated detection of cognitive conditions (see paragraph 0060, an interface #12 is provided to present a stimulus to a subject where the interface #12 is a computer system have inputs), the device including: 
a display unit (see paragraph 0060, interface #12 has a display for presentation); 
a reception unit (see paragraph 0060, interface #12 has an input such as a mouse, keypad or joystick); 
a time-lapse determining unit (see paragraph 0061, a calculator #18 calculates performance factors such as speed; and see paragraph 0110, data is collected regarding response times which is known to be the time lapse between presenting the set of values and receiving a response); and 
a medical condition identification unit (see paragraph 0061-0062, determinator #20; and see paragraph 0063, the tests evaluate an individuals’ ability and defines parameters within which a particular pathology can be defined);
presenting a set of values (see paragraph 0060, a stimulus is presented to subject and the response is thereto directed through an interface; and see paragraph 0053-0054, the type of stimulus is designed to be a simple indication of the task to be performed; and see paragraph 0104, a particular number is given) via a graphical user interface (see paragraph 0060, interface, Fig. 2 #12) or an audio speaker (see paragraph 0059, display may be an audio display); 
presenting a set of instructions for responding to the presented set of values (see paragraph 0104, instructions with detailed explanations are displayed to inform subject the appropriate buttons to press) in a […]; 
receiving at least a first response from the patient based on the presented set of values (see paragraph 0061, receiver collects responses from subject through interface; see paragraph 0104, subject presses an appropriate button when a particular number is given); 
determining at least one time lapse between presenting the set of values and receiving the at least first response (see paragraph 0061, calculator calculates performance factors such as speed; and see paragraph 0110, data is collected regarding response times which is known to be the time lapse between presenting the set of values and receiving a response); and 
identifying the neurological or medical condition of the patient based on the at least one time lapse (see paragraph 0063, the tests evaluate an individuals’ ability and defines parameters within which a particular pathology can be defined; and see paragraph 0147, results are compared to a disease specific metric to identify the disease such as Alzheimer’s),
Doniger does not disclose presenting a set of instructions for responding to the presented set of values in a specified and rearranged order; and wherein the set of instructions are associated with a Philadelphia Pointing Span Test (PPST).
Libon teaches presenting a set of instructions for responding to the presented set of values in a specified and rearranged order (see Page 3, Section: Executive Control/Working Memory, forward and backward digit spin was assessed). Libon also teaches the set of instructions are associated with a Philadelphia Pointing Span Test (PPST) (see Page 3, Section: Executive Control/Working Memory, forward and backward digit spin was assessed where the forward digit spin goes from low to high value corresponding to a PPST).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added instructions taught by Libon to the set of instructions disclosed by Doniger because the addition would have resulted in the predictable result of assessing working memory (Libon: see page 3).

With respect to claim 2, all limitations of claim 1 apply in which Doniger further discloses determining that the at least first response comprises an incorrect (see paragraph 0105, if the user presses an incorrect mouse button, the system provides feedback explaining the rules again) or correct response (see paragraph 0105, if subject presses the correct mouse button, the system responds positively), wherein identifying the neurological or medical condition is further based on the determined incorrect or correct response (see paragraph 0108, after each level of testing, accuracy is evaluated; and see paragraph see paragraph 0147, results are compared to a disease specific metric to identify the disease such as Alzheimer’s).

With respect to claim 3, all limitations of claim 1 apply in which Doniger further discloses the set of values further comprises a first value (see paragraph 0106, first set of stimuli) and at least one other value (see paragraph 0106, next set of stimuli).

With respect to claim 8, all limitations of claim 7 apply in which Libon further teaches the set of instructions are associated with a Backward Digit Span Test (BDST) (see Page 3, Section: Executive Control/Working Memory, backward digit spin was assessed).

With respect to claim 11, all limitations of claim 1 apply in which Doniger further discloses the at least first response comprises a physical touch (see paragraph 0040, touch screen) on the graphical user interface (see paragraph 0060, interface, Fig. 2 #12; and see paragraph 0061, receiver collects responses from subject through interface).

With respect to claim 12, all limitations of claim 1 apply in which Doniger further discloses the neurological or medical condition comprises a mild cognitive impairment (MCI) and related neurological illness (see paragraph 0147, disease such as Alzheimer’s which is a mild cognitive impairment (MCI) condition).

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doniger in view of Libon as applied to claims 3 and 1 respectively above and further in view of Ashford (US 20160125748 A1; previously cited by applicant).

With respect to claim 4, all limitations of claim 3 apply in which Doniger and Libon do not specifically teach the at least first response corresponds to reciting the first value.
	Ashford teaches the at least first response corresponds to reciting the first value (see paragraph 0121, a sound generator generates a stimulus in form of a sound to be heard by a subject and a receiver receives a vocal response to the stimulus by the subject).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ability of a response to be recited as taught by Ashford to the method taught by Doniger and Libon because the addition would have resulted in the predictable result of determining the cognitive function of a user using sound (Ashford: see paragraph 0121).
	
With respect to claim 5, all limitations of claim 4 apply in which a modified Doniger further discloses
receiving a second response from the patient corresponding to the at least one other value (see paragraph 0106-0107, the next response is received in the second level in response to the next set of stimuli); and 
determining a second time lapse (see paragraph 0110, data regarding response times is collected; and see paragraph 0140, response time is calculated for each level), between presenting the set of values and receiving the second response (see paragraph 0140, response time is measured by computing the time between when the stimulus appears and when the response occurs) wherein identifying the neurological or medical condition of the patient is further based on the second time lapse (see paragraph 0108, after each level of testing, accuracy is evaluated; and see paragraph see paragraph 0147, results are compared to a disease specific metric to identify the disease such as Alzheimer’s).

With respect to claim 6, all limitations of claim 5 apply in which a modified Doniger further discloses comparing the at least one time lapse with the second time lapse (see paragraph 0141, each level of difficulty has a summary of response times generated; and see paragraph 0147, results are compared to disease specific metrics), wherein identifying the neurological or medical condition of the patient is further based on the comparison (see paragraph 0149, the performance of the individual is compared to previous tests).

With respect to claim 10, all limitations of claim 1 apply in which Doniger and Libon do not teach the at least first response comprises an audible response.
	Ashford teaches the at least first response comprises an audible response (see paragraph 0121, a sound generator generates a stimulus in form of a sound to be heard by a subject and a receiver receives a vocal response to the stimulus by the subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ability of a response to be recited as taught by Ashford to the method taught by Doniger and Libon because the addition would have resulted in the predictable result of determining the cognitive function of a user using sound (Ashford: see paragraph 0121).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doniger in view Libon as applied to claim 1 above, and further in view of deCharms (US 20160005320 A1; previously cited).

With respect to claim 13, all limitations of claim 1 apply in which Doniger further discloses a first time lapse value (see paragraph 0140, raw performance measures are generated based on response time and response time is measured by computing the time between when the stimulus appears and when the response occurs) and information corresponding to the neurological or medical condition (see paragraph 0147, results are compared to disease specific metrics).
	Doniger and Libon do not teach transmitting a first time lapse value and information corresponding to the neurological or medical condition to a storage device or cloud storage entity.
	deCharms teaches transmitting information see paragraph 0421, transmit data to a storage system) corresponding to the neurological or medical condition (see paragraph 0263, brain imaging data, neurophysiological data, genetic data and family history of a condition) to a storage device or cloud storage entity (see paragraph 0421, transmit data to a storage system; and see paragraph 0411, a cloud based computer system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transmitted information taught by Doniger and Libon to a storage device as taught by deCharms because it would have resulted in the predictable result of storing assessments to be viewed at a later timepoint (deCharms: see paragraph 0035).

With respect to claim 14, all limitations of claim 13 apply in which Doniger and Libon do not teach granting access to the first time lapse value and the information corresponding to the neurological or medical condition from the storage device or the cloud storage entity through a web browser.
deCharms teaches granting access granting access to the first time lapse value and the information corresponding to the neurological or medical condition from the storage device or the cloud storage entity through a web browser (see paragraph 0336, users login via web browser and they can track their progress).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have granted access to the information taught by Doniger and Libon through a web browser as taught by deCharms because it would have results in the predictable result of allowing a user to access information at a later time and track progress (deCharms: see paragraph 0336).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791